                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

REC Marine Logistics, LLC,         )                        CIVIL ACTION
Plaintiff                          )
                                   )                        NO.2:19-cv-11149-LMA-DMD
versus                             )
                                   )
DeQuincy R. Richard                )                        JUDGE Africk
Defendant                          )                        MAGISTRATE (3)
___________________________________)

 SUPPLEMENTAL AND AMENDED REC ET. AL. WITNESS AND DOCUMENT LISTS
                    AND/OR OBJECTIONS THERETO

       Now come REC, et. al., litigants in the captioned and entitled litigation, and adopt the

Supplemented and Amended Witness List and Exhibit List of DeQuincy R. Richard filed of

record 31st July 2020, from which it reserves the right to call, cross-examine, or use or object to

any listing of witnesses or experts thereon; and to use or offer or object to any listing of

documents or exhibits contained therein.

                                             Respectfully Submitted,

                                             //Fred E. Salley

                                             BY:________________________________
                                             FRED E. SALLEY, T.A. (11665)
                                             SALLEY & ASSOCIATES
                                             P.O. Box 3549
                                             77378 Hwy 1081 Cretien Annex
                                             Covington, Louisiana 70434
                                             Telephone: (985) 867-8830
                                             Facsimile (985) 867-3368
                                             Counsel for Plaintiff, REC
                                             Marine Logistics, LLC, et. al.
                 CERTIFICATE OF SERVICE

     I hereby certify that a copy of the above and foregoing has
been served on all counsel of record by facsimile, by Electronic
Filing (ECF) receipt requested, or by depositing same in the
United States Postal Service, properly addressed and postage
prepaid this 31st Day of July 2020.


                             /s/ Fred E. Salley
                             _____________________________
                             FRED E. SALLEY, T.A. (11665)
